The respondents appeal from a decree allowing an instrument dated April 15, 1955, as Helen A. Stedman’s last will. She died June 18, 1965. The probate judge made a report of material facts. The reported evidence warranted his findings and conclusions. It could reasonably be found on the somewhat conflicting evidence that, when an elderly, retired schoolteacher, for whose property a conservator had been appointed in 1958, made marks (at some unascertained time or times prior to March 22, 1958) upon her 1955 will, she had no intention of revoking it in whole or in part, even if it be assumed that her deteriorating mental state in 1957 and 1958 was such (see Page, Wills [Bowe-Parker ed.] § 21.27) that she had capacity to form such an intent or to perform any testamentary act. See G. L. c. 191, § 8; Yont v. Eads, 317 Mass. 232, 233-235; First Natl. Bank v. Briggs, 329 Mass. 320, 322. See also Putnam v. Neubrand, 329 Mass. 453, 457-460. Cf. Worcester Bank & Trust Co. v. Ellis, 292 Mass. 88, 91-92 (on its facts, however, substantially unlike the present case; see pp. 89, 91, 93-94).
decree affirmed.